Wade, C. J.
1. Under the answers of the Supreme Court to questions certified by this court in this case, a justice of the peace acts as a judge of a special tribunal in passing upon such claims for damages ! as are included by the provisions of section -2034 of the Civil Code of 1910, in the manner therein provided; and, acting as a judge of such *451special tribunal under the provisions of said section, he may give judgment for- damages where the damage complained of is to growing or immature crops. See 148 Ga. 201 (96 S. E. 216).
Decided July 9, 1918.
Certiorari; from Bibb superior court—Judge Mathews. March 9, 1917.
Charles Alcerman, for plaintiff in error. 8. W. Hatcher, contra.
2. The judge of the superior court did not err in overruling the motion to dismiss the case, or in holding that the justice had jurisdiction to entertain and try it as provided by section 2034, supra, and that there was sufficient evidence to sustain the judgment rendered.

Judgment affirmed.


Jenkins and Luke, JJ., concur.